               Case 2:18-cr-00092-RAJ Document 80 Filed 04/24/19 Page 1 of 3




 1                                                       THE HONORABLE RICHARD A. JONES

 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                      )   No. CR 18-0092-RAJ
                                                    )
10                   Plaintiff,                     )
                                                    )   AGREED MOTION FOR ENTRY OF AN
11              v.                                  )   ORDER SETTING REVISED CASE
                                                    )   SCHEDULE
12   BERNARD ROSS HANSEN, and                       )
     DIANE RENEE ERDMANN,                           )
13                                                  )
                     Defendants.                    )
14
            At a status hearing held April 17, 2019, the Court granted defense counsels’ request to
15
     modify the scheduling order. Thereafter, the United States of America, by Assistant United
16
     States Attorney Brian Werner and Benjamin Diggs, and defense counsel for the respective
17
     defendants, attorney Michael Martin and Assistant Federal Public Defenders Dennis Carroll and
18
     Jennifer Wellman, met and conferred regarding the proposed order, as directed. The parties agree
19
     that the attached revised scheduling order is consistent with the Court’s findings at the status
20
     hearing, the dates proposed by the Court’s clerk for status hearings, and the parties’ agreement
21
     to revise the defendants’ discovery obligations to June 21, 2019 given the defendants stated
22
     concerns at the hearing, keeping in mind the government’s interests as well.
23
     ///
24
     ///
25
     ///
26
     ///
                                                                    FEDERAL PUBLIC DEFENDER
       AGREED MOTION FOR ENTRY OF AN                                   1601 Fifth Avenue, Suite 700
       ORDER REVISING CASE SCHEDULE                                      Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 1                                      (206) 553-1100
                  Case 2:18-cr-00092-RAJ Document 80 Filed 04/24/19 Page 2 of 3




 1          Accordingly, the proposed scheduling order is attached for the Court’s consideration and

 2   signature.

 3          DATED this 24th day of April, 2019.

 4                                               Respectfully submitted,
 5
                                                 s/ Jennifer E. Wellman
 6                                               s/ Dennis Carroll
                                                 Attorneys for Bernard Ross Hansen
 7
                                                 s/ Michael G. Martin
 8                                               Attorney for Diane Renee Erdmann
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                   FEDERAL PUBLIC DEFENDER
       AGREED MOTION FOR ENTRY OF AN                                  1601 Fifth Avenue, Suite 700
       ORDER REVISING CASE SCHEDULE                                     Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 2                                     (206) 553-1100
               Case 2:18-cr-00092-RAJ Document 80 Filed 04/24/19 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I certify that on April 24, 2019, I electronically filed the foregoing document with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of filing to

 4   Assistant U.S. Attorney Brian Werner and Assistant U.S. Attorney Benjamin Diggs.

 5
                                                  /s/ Barbara Hughes
 6                                                Paralegal
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                     FEDERAL PUBLIC DEFENDER
       AGREED MOTION FOR ENTRY OF AN                                    1601 Fifth Avenue, Suite 700
       ORDER REVISING CASE SCHEDULE                                       Seattle, Washington 98101
       (Bernard Hansen et al.; CR18-92RAJ) - 3                                       (206) 553-1100
